Citation Nr: 0619938	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  04-02 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
nasal fracture.  

2.  Entitlement to service connection for residuals of a 
circumcision.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for polyps of the 
colon. 

5.  Entitlement to service connection for back pain.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran had unconfirmed active duty from June 1980 to 
June 1984, with additional unconfirmed service in the Army 
Reserve.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in North 
Little Rock, Arkansas (RO), which denied the benefits sought 
on appeal.


FINDINGS OF FACT

1.  The competent medical evidence indicates that the veteran 
does not have current residuals of a nasal fracture or the 
residuals of a circumcision.  

2.  The competent medical evidence indicates that the 
veteran's hypertension, polyps of the colon and back pain 
were not incurred during or aggravated by active duty.  


CONCLUSION OF LAW

Service connection for residuals of a nasal fracture, 
residuals of a circumcision, hypertension, polyps of the 
colon and back pain is not warranted.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2005).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

With respect to the veteran's claimed residuals of a nasal 
fracture and circumcision, there is no medical evidence of a 
current disability and thus the claims must be denied.  

The veteran's service medical records show that he fractured 
his nose while boxing, and also underwent a circumcision.  
The service medical records do not show that the veteran had 
any current residual disability from either. 

The post-service medical evidence also fails to show that the 
veteran has a residual disorder from either issue.  There are 
simply no medical records showing complaints, symptoms, 
findings or diagnoses related to the veteran's circumcision.  
Thus, the post-service medical records constitute medical 
evidence against service connection for  residuals of a 
circumcision.  

The report of a May 2002 VA examination of the veteran's nose 
provides an impression of probable nasal fracture during his 
service from a boxing injury.  The veteran did not appear to 
be suffering from sequelae related to that injury as his nose 
did not exhibit external deformity, and though he had a mild 
deviated septum, it was not a functional problem.  There were 
residuals to his history of a fractured nose and there were 
no functional loss or limitations due to the distant nasal 
fracture.  This report constitutes medical evidence against 
service connection for residuals of a broken nose.  

As a layperson, without the appropriate medical training and 
expertise, the veteran is not competent to provide a 
probative (persuasive) opinion on a medical matter, such as 
the source of the current disability.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Thus, the 
veteran's own personal opinion that he now has residuals of a 
nasal fracture and circumcision, related to active duty, is 
not a sufficient basis for awarding service connection.

Based on the evidence as a whole, the Board finds that the 
veteran does not have residuals of a fractured nose or a 
circumcision.  Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 
1110.  In the absence of proof of a present disability, there 
can be no valid claim.  The Board's review of the record as a 
whole in this case shows no present disabilities involving 
residuals of a fractured nose or a circumcision.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

With respect to the claims for service connection for 
hypertension and polyps of the colon, the veteran's service 
medical records are negative.  Because pertinent objective 
findings were not noted during service, service connection 
may not be established based on chronicity in service or 
continuity of symptomatology thereafter.  38 C.F.R. § 3.303; 
Savage, 10 Vet. App. at 494-97.  Overall, the Board must find 
that the service medical records provide evidence against 
this claim as they fail to indicate either condition during 
service.

Post-service private and VA treatment records show that the 
veteran has both hypertension and polyps of the colon.  
Hypertension was not shown earlier than August 1996.  Polyps 
of the colon were not shown earlier than 2002.  None of these 
records provide any opinion linking the veteran's 
hypertension or polyps to his service.  Thus, they are not 
probative evidence in support of his claims and only provide 
evidence against the claims by indicating that the disorders 
began years after service.  

The Board must note the lapse of years between the veteran's 
separation from service and the first treatment for the 
claimed disorders.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).

Moreover, the competent medical evidence is negative for any 
opinion linking either claimed condition to his service.  

Turning to the veteran's claim for service connection for 
back pain, his service medical records show that he sought 
treatment for low back pain after running.  In March 1983, 
low back pain and short leg syndrome were noted.  The veteran 
indicated current back pain in a June 1984 separation report 
of medical history.  The corresponding report of medical 
examination does not reflect examination of his spine.  A 
January 1987 examination for enlistment in the Army Reserve 
shows that the veteran's spine was normal on clinical 
examination.  

The competent medical evidence is negative for any opinion 
linking either claimed condition to the veteran's service.  
Post-service private medical records show emergency room or 
outpatient treatment in 1996 for low back pain, muscle 
strain, after doing some lifting; in 1999 for low back pain, 
after moving a buffer upstairs; and in 2001 for acute lumbar 
strain, after a car accident.  Overall, these private medical 
records are evidence against the veteran's claim as they show 
intercurrent causes for the veteran's post-service back 
complaints.  

VA treatment records show complaints and treatment for low 
back pain, but fail to relate them to the veteran's service.  
Thus, these records do not support his claim.  The report of 
an April 2002 VA examination provides a diagnosis of 
residuals of lumbar strain.  The examiner comments that an 
August 1998 VA X-ray shows spina bifida occulta, but it was a 
congenital anomaly and not causally related to the lumbar 
strain.  Overall, the VA medical records constitute medical 
evidence against the claim as they fail to show any 
relationship between the veteran's current condition and his 
service.  

In sum, the weight of the credible evidence demonstrates that 
the veteran is not entitled to service connection for either 
claimed condition.  As the preponderance of the evidence is 
against the claims, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

The Duty to Notify and the Duty to Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2005).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the RO sent correspondence in July 2003; a rating 
decision dated in June 2002; and a statement of the case 
dated in December 2003.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication. 

The Board is aware of the recent decision in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), regarding notice 
requirements.  Based on a review of this decision, the Board 
finds no basis to remand this case to the RO for additional 
development.  Simply stated, based on the notice already 
provided to the veteran cited above, a further amended notice 
to the veteran would not provide a basis to grant these 
claims.  Moreover, neither the veteran nor his representative 
has made any showing or allegation that the content of the 
VCAA notice resulted in any prejudice to the veteran.  

The Board finds that the RO has ultimately provided all 
notice required by  § 5103(a).  Therefore, any failure to 
make a specific request in the VCAA letter is non-
prejudicial, harmless error.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  Sutton v. Brown, 9 Vet. App. 553 (1996); 
see also 38 C.F.R. § 20.1102 (harmless error).  

Also, VA has obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  The appellant has not referred to any 
additional, unobtained, available, relevant evidence.  VA has 
also conducted VA examinations with respect to the claims on 
appeal.  Therefore, the Board is satisfied that the duty to 
assist has been met.  38 U.S.C.A. § 5103A.      


ORDER

Service connection for residuals of a nasal fracture is 
denied.

Service connection for residuals of a circumcision is denied.

Service connection for hypertension is denied.

Service connection for polyps of the colon is denied.

Service connection for back pain is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


